Citation Nr: 0102644	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  99-17 424	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina


THE ISSUE

Entitlement to an increased rating for a low back disability, 
currently rated 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel


INTRODUCTION

The veteran had active military service from April 1972 to 
March 1975.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 1999 rating decision 
by the RO which denied an increase in a 20 percent rating for 
service-connected residuals of a compression fracture of the 
L3 vertebra (a low back disability).  In August 1999, the 
veteran presented testimony before an RO hearing officer.  In 
October 1999, the RO hearing officer granted an increased 
rating to 30 percent for the low back disability.  The 
veteran continues to appeal for a higher rating.


FINDINGS OF FACT

The veteran's service-connected residuals of a compression 
fracture at L3, including arthritis, are manifested by no 
more than moderate limitation of motion of the lumbar spine 
and demonstrable deformity of the vertebral body.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
residuals of a compression fracture at L3 have not been met. 
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Codes 
5003, 5010, 5285, 5292 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran had active military service from April 1972 to 
March 1975.  A review of his service medical records shows he 
sustained a compression fracture at L3 as a result of being 
in an automobile accident in 1973.

In May 1975, the veteran filed a claim of service connection 
for a low back disorder.  The RO, in June 1975, granted 
service connection for residuals of a compression fracture of 
the L3 vertebra, and assigned a 20 percent rating.  

VA outpatient treatment reports from 1998 show the veteran 
was treated for complaints of low back pain (and other 
conditions including a shoulder problem).  In June 1998, he 
reported for treatment complaining of low back pain which he 
stated he had for the past 3 months.  Physical examination 
revealed full range of low back motion.  The diagnosis was 
low back pain.  The veteran underwent X-ray studies of the 
lumbar spine and such showed a probable old compression or 
the superior plate of L3, and degenerative arthritis.  One 
week later in June 1998, the veteran received follow-up 
treatment.  At that time, physical examination of the low 
back revealed a decreased range of motion with pain.  His 
lower extremity motor strength was normal.  He was noted to 
have some difficulty rising from a squatting position.  His 
sensory examination was grossly normal.  Chronic low back 
pain was diagnosed.  

At an August 1998 VA outpatient visit, the veteran's range of 
motion was normal.  He had a negative straight leg raising.  
Motor and sensory testing was grossly negative.  Chronic low 
back pain, status post fracture of L3, was diagnosed.  When 
treated in September 1998, the veteran stated he had low back 
pain which radiated at times into the right hip area.  There 
was no bowel/bladder incontinence.  There was also no muscle 
weakness to the left lower extremities.  Physical examination 
revealed the veteran had no antalgia.  Valsalva was negative 
and straight leg raising was questionably positive on the 
right.  Deep tendon reflexes were +1 on the right and left.  
There was no scoliosis.  X-ray studies of the lumbar spine 
demonstrated an L3 compression fracture on the right and also 
spondylosis.  The assessment was spondylosis of the 
lumbosacral spine with L3 compression fracture and 
questionable radiculopathy component.  The veteran received 
further treatment for low back and other problems during 
October and December 1998.

In December 1998, the veteran filed a claim for an increased 
rating for his service-connected low back disorder.  In 
connection with his claim, the RO scheduled him for a VA 
examination.  

On a January 1999 VA compensation examination, the veteran 
complained of having back pain which was made worse with 
bending or sitting for more than 20 minutes or standing for 
more than two hours.  He stated he was able to walk 
approximately one mile before he had a worsening of his back 
pain.  He related his symptoms were relieved by lying on his 
side or by taking pain medications.  He denied any bowel or 
bladder dysfunction.  Physical examination revealed the 
veteran was obese.  He walked with a slight antalgic gait, 
but had a normal gait pattern.  He had a normal lumbosacral 
vertebral contour.  He had no paraspinal spasms.  He had 80 
degrees of flexion, 20 degrees of extension with reproduction 
of his pain, and 20 degrees of right and left-sided bending.  
His motor examination was 5/5 in the bilateral lower 
extremities.  His sensation was intact and equal bilaterally 
in all dermatomes.  Deep tendon reflexes were 2+ and equal 
for bilateral patella and 1+ for bilateral Achilles reflexes.  
He was able to toe-heel walk without difficulty.  He had a 
positive straight leg raise to 80 degrees of flexion for 
lower back pain only.  He had a negative Babinski and a 
negative clonus sign.  The impression was that the veteran 
had residuals from his previous injury which appeared to be a 
post-traumatic degenerative arthritis of his lumbar spine.

January 1999 X-ray studies of the lumbar spine revealed a 
suggestion of old appearing compression fracture of L3 with 
disc space narrowing, worse at L3-L4, and minimal 
retrolisthesis and ossicles and/or separate spurs anteriorly 
at superior aspect of L3 and slightly at L4.  Slight disc 
disease was noted at L5-S1 with extensive facet changes, 
worse inferiorly, bony encroachment of spinal canal not 
excluded.  Minimal levoscoliosis and spasm and suggestion of 
nephrolithiasis were also noted.

In January 1999, the RO denied the veteran's claim for an 
increased rating for a low back disorder.

The veteran submitted a March 1999 private examination report 
from The Miller Orthopaedic Clinic.  This notes that the 
veteran had a significant overweight problem and complained 
that any motion of his back was painful.  He reportedly had 
problems getting up from a seated position.  The examiner 
noted that the veteran walked with a limp favoring the right 
lower extremity.  In the sitting position, the knee jerks 
were 2+ and equal, ankle jerks were 2+ and equal.  Extensor 
hallucis longus strength was normal.  Straight leg raising 
was positive on the right at 45 degrees and negative on the 
left.  He had some decreased sensation in the posterior 
aspect of the right leg.  The examiner noted that previous X-
ray studies in 1998 and 1999 showed an old healed compression 
fracture of the 3rd lumbar vertebra with mild scoliosis, 
secondary to the reduction in his right side height.  There 
was also some mild retrospondylolisthesis of L3 and 4.  The 
examiner stated the veteran had a standing lateral X-ray of 
the lumbar spine and that there was no change in the 
alignment with standing.  The examiner related the veteran 
had a significant problem with his lumbar spine.  An MRI was 
recommended, as well as weight reduction and a back 
rehabilitation program.  The doctor opined that at present 
the condition was more than 20 percent disabling.

The veteran reported for VA treatment in March 1999, 
requesting an MRI.  He related he had increased low back 
pain, which radiated into the lower extremity to his heel.  
He stated his pain was worse with standing, sitting, 
sneezing, or coughing.  He denied any bowel or bladder 
problems.  He related he was taking various pain medications 
which were not helping.  Physical examination revealed the 
veteran was overweight and moved slowly in and out of a chair 
and onto the examination table.  He had mild tenderness in 
the lumbosacral region and left buttocks.  He had no spasm.  
Straight leg raising was positive on the right at 30 degrees.  
Deep tendon reflexes were 2+ bilaterally at patella and 
Achilles.  He had a limited range of motion of extension and 
flexion.  His pain increased with hyperextension and lateral 
bending to the right.  The impression was low back pain with 
radiculopathy to heel.

An MRI of the lumbar spine in March 1999 revealed mild 
superior endplate compression deformity within the L3 
vertebral body; and L3-L4 and L4-L5 spondylosis resulting in 
early canal stenosis, the degree of which was of 
indeterminate clinical significance.

At a June 1999 VA outpatient visit, it was noted that the 
veteran had recently had an MRI of the lumbar spine which 
showed multiple degenerative changes with osteophytes, 
ligament hypertrophy, canal stenosis, and foraminal stenosis 
which accounted for his low back pain which radiated to the 
right leg.  The examiner related that current neurological 
examination was fairly unimpressive.  The veteran had a mild 
straight leg raising sign in both legs at over 60 degrees.  
He had no focal weakness.  All the reflexes were present.  It 
was commented that the veteran's old compression fracture at 
L3 probably did not account for any of the pain.  Weight 
reduction was recommended.

The veteran testified before a RO hearing officer in August 
1999 that his back condition had worsened and that he 
therefore was entitled to a rating in excess of 20 percent.  
He stated his pain prevented him from doing certain 
activities, such as yard work or playing sports.  He reported 
he took pain medication due to his back disorder.

In October 1999, the RO hearing officer granted an increased 
rating to 30 percent for the veteran's service-connected low 
back disorder (20 percent for moderate limitation of motion, 
plus 10 percent for demonstrable deformity of the L3 
vertebral body).

II.  Analysis

Initially, it is noted that the Board is satisfied that all 
relevant evidence has been properly developed with respect to 
the veteran's claim for an increase in a 30 percent rating 
for his service-connected low back disorder.  No further VA 
assistance is required to comply with the duty to assist.  
Veterans Claims Assistance Act of 2000, Pub.L. No. 106-475, 
114 Stat. 2096 (November 9, 2000), including new 38 U.S.C.A. 
§ 5103A.  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

The Board notes that the RO has assigned a 30 percent rating 
for the veteran's low back disability based on 20 percent for 
moderate limitation of motion under Code 5292 plus 10 percent 
for demonstrable deformity of the L3 vertebral body under 
Code 5295.

Residuals of a fracture of a vertebra are to be rated 60 
percent when there is no cord involvement, but there is 
abnormal mobility requiring a neck brace (jury mast); in 
other cases the condition is to be rated in accordance with 
definite limited motion or muscle spasm, adding 10 percent 
for demonstrable deformity of vertebral body.  38 C.F.R. § 
4.71a, Code 5285.

The veteran has arthritis of the lumbar spine.  Arthritis 
shown by X-ray studies is rated based on limitation of 
motion.  38 C.F.R. § 4.71a, Codes 5003, 5010.  

Limitation of motion of the lumbar spine is rated 10 percent 
when slight, 20 percent when moderate, and 40 percent rating 
when severe.  38 C.F.R. § 4.71a, Code 5292.

A review of the medical evidence demonstrates that the 
veteran has mild superior endplate compression deformity 
within the L3 vertebral body.  Impairment from the veteran's 
residuals of a compression fracture at L3 clearly does not 
meet the criteria for a 60 percent rating under Code 5285.  
There is no evidence showing any cord involvement and there 
is no evidence of any abnormal mobility requiring a brace.  
Since the veteran does not meet the criteria for a 60 percent 
rating under Code 5285, his low back disorder is to be rated 
based on limitation of motion, plus 10 percent for 
demonstrable deformity of the L3 vertebral body.  

With regard to limitation of motion, the outpatient records 
in 1998 and 1999 show that at times the veteran has had full 
range of motion of the low back; at other times it was noted 
he had limitation of motion of the low back, although 
accurate measurements of motion were not provided.  The 
January 1999 VA compensation examination is the only recent 
medical record containing accurate measurements of low back 
motion, and this examination shows the veteran's low back 
motion was 80 degrees of flexion, 20 degrees of extension 
(with pain), and 20 degrees of right and left-sided bending.  
Even considering the effects of pain, no more than moderate 
limitation of motion of the low back is shown.  Moreover, 
there is no objective evidence that pain on use of the low 
back results in limitation of motion to a degree which would 
support a higher rating.  38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Thus, a rating in 
excess of 20 percent under Diagnostic Code 5292 for 
limitation of motion is not warranted.  However, as noted, 
the veteran is entitled to an additional 10 percent rating 
due to demonstrable deformity of the L3 vertebral body under 
Code 5285.  The 20 percent rating based on limitation of 
motion of the lumbar spine and the additional 10 percent 
rating based on demonstrable deformity of a vertebral body 
supports the current 30 percent rating.  

Lumbosacral strain is rated 20 percent when there is muscle 
spasm on extreme forward bending, and unilateral loss of 
lateral spine motion in the standing position.  Lumbosacral 
strain is rated 40 percent when severe, with listing of whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, Code 5295.  A higher rating based on Code 5295, 
lumbosacral strain, is not for application in the instant 
case.  The evidence does not show that the veteran currently 
has a diagnosis of a lumbosacral strain, and even if he did, 
the medical evidence shows he does not have the signs and 
symptoms of severe lumbosacral strain which are required for 
a higher rating of 40 percent under this code. 

Intervertebral disc syndrome is rated 20 percent when 
moderate, with recurring attacks; and it is rated 40 percent 
when severe, with recurring attacks and intermittent relief.  
38 C.F.R. § 4.71a, Code 5293.  Although some of the medical 
records suggest a disc problem, abnormal neurological 
findings are either absent or minimal, and there has actually 
been no diagnosis of the veteran having intervertebral disc 
syndrome.  The medical evidence from 1998 to 1999 shows his 
motor strength and sensory examinations were always normal.  
He consistently denied having bowel or bladder problems.  
Deep tendon reflexes were 2+ and equal.  All reflexes were 
present.  The record notes that he could toe-heel walk 
without difficulty.  He had a negative Babinski and negative 
clonus sign.  In 1999, a VA examiner stated that neurological 
examination was fairly unimpressive.  Even assuming that the 
veteran currently has intervertebral disc syndrome, he 
clearly does not have severe intervertebral disc syndrome, as 
required for a higher rating of 40 percent under Code 5293.

Given the foregoing, the Board finds that the preponderance 
of the evidence is against the claim for a rating in excess 
of 30 percent rating for the low back disorder.  
Consequently, the benefit-of-the doubt doctrine is 
inapplicable and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).





ORDER

An increased rating for a low back disorder is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

